Case 1:20-cv-03962-LJL Document 82-8 Filed 09/21/20 Page 1 of 2




          EXHIBITH
5/20/2020              Case 1:20-cv-03962-LJL Document 82-8 Filed 09/21/20 Page 2 of 2


                                                                                         Lexi Polichena



  Pandemic Unemployment Assistance
  noreply@ifs.ohio.gov <noreply@jfs.ohio.gov>                                                         Wed, May 20, 2020 at 11:54 AM
  To:


    May 20, 2020

    Dear PUA Applicant:

    Deloitte Consulting is currently under contract with the Ohio Department of Job and Family Services (ODJFS) to assist
    the state of Ohio in administering the Pandemic Unemployment Assistance (PUA) program. Deloitte discovered on May
    15, 2020 that your name, Social Security number, and street address pertaining to your application for and receipt of
    unemployment compensation benefits inadvertently had the capability to be viewed by other unemployment claimants.
    Thereafter, Deloitte immediately began an investigation and upon discovering the exposure, Deloitte immediately took
    steps to stop further access to and exposure of your personal information.

    At this time, there is no evidence or indication to believe that your personal information was improperly used; therefore,
    our actions, as well as the actions you may want to consider, are preventative.

    As a precaution, you may want to monitor your credit by obtaining a copy of your credit report from one of the three
    national credit bureaus. Federal law entitles every individual to one free credit report per year from each of the three main
    bureaus.

    You may also have a fraud alert placed on your consumer credit file by contacting one of the national credit bureaus.
    Once one credit bureau places a fraud alert on your credit file, it notifies the other two bureaus. Fraud alerts are typically
    in effect for 90 days but can be renewed. The credit bureaus may be contacted at:

    Equifax: (800) 525-6285 (http://www.equifax.com)
    Experian: (888) 397-3742 (http://www.experian.com)
    TransUnion: (800) 680-7289 (http://www.tuc.com)

    Additionally, Ohio law allows you to place a security freeze on your credit report by contacting one of the bureaus listed
    above. Should you wish to open a new line of credit while your report is frozen, you may temporarily lift this security
    freeze by telephone or online by providing a security code. Credit reporting agencies may charge a fee of no more than
    $5 for each freeze and unfreeze of your report.

    If you wish to receive free Experian ldentityWorks identity protection services for the next 12 months, you will receive a
    follow-up email with enrollment details that will be sent to you via Deloitte or directly from Experian within 3-5 days.

    Finally, to find out more about protecting your personal information, visit the Ohio Attorney General's Identity Theft
    protection page (http://www.ohioattorneygeneral.gov/ldentityTheft) and/or the Federal Trade Commission's identity theft
    assistance page (https://www.consumer.ftc.gov/features/feature-0014-identity-theft).

    We apologize for any concerns or inconvenience as a result of this unauthorized incident. Please be assured that we take
    very seriously our responsibility to safeguard the personal information you entrust to our care, and deeply regret that this
    incident occurred.

    If you have questions or concerns that remain unaddressed after reviewing this information, please email
    Deloitteldentityhelp@jfs.ohio.gov.




https://mail.google.com/mail/u/0?ui= 2&ik= d6556bbd63&view= lg&permmsgid= msg-f:1667225451801026026                                  1 /1
